Citation Nr: 0520427	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  04-27 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected irritable bowel syndrome.  

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  

3.  Entitlement to service connection for interstitial 
cystitis.

4.  Entitlement to service connection for a gynecological 
condition, claimed as ovarian cysts.  


REPRESENTATION

Veteran represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The veteran and her spouse


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).   

Procedural History

The veteran served on active duty from August 1998 until 
September 2002.  

In November 2002, the RO received the veteran's claim of 
entitlement to service connection for irritable bowel 
syndrome (claimed as chronic pelvic pain), GERD, interstitial 
cystitis and a gynecological condition (claimed as ovarian 
cysts).  In the September 2003 rating decision the RO granted 
service connection for irritable bowel syndrome (IBS); a 
noncompensable disability rating was assigned.  The RO denied 
the veteran's remaining claims.  The veteran disagreed with 
the assigned disability rating for her service-connected IBS 
as well as with the denial of service connection of her other 
claims and initiated this appeal.  The appeal was perfected 
by the timely submission of the veteran's substantive appeal 
(VA Form 9) in June 2004.

In November 2004 the veteran presented sworn testimony during 
a personal hearing in Washington, D.C. which was chaired by 
the undersigned Veterans Law Judge (VLJ).  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.  The veteran and her representative submitted 
evidence directly to the Board along with a waiver of Agency 
of Original Jurisdiction consideration.  See 38 C.F.R. § 
20.1304 (2004).  

The issues of entitlement to service connection for GERD, 
interstitial cystitis and a gynecological condition are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on her part.

Issues not on appeal

In November 2002, the RO received the veteran's claim of 
entitlement to service connection for residuals of right 
ankle and left ankle sprains.  The September 2003 rating 
decision denied the veteran's claims.  The veteran filed a 
Notice of Disagreement as to the denial of both issues in 
January 2004.  In May 2004, the RO issued an SOC which 
continued to deny the claims.  Thereafter, the veteran had 
until September 2004 to perfect her appeal as to service 
connection of her ankle conditions.  The veteran has not 
filed a substantive appeal as to those issues and, 
accordingly, they are not in appellate status and will be 
addressed no further by the Board.    See 38 U.S.C.A. § 7105 
(West 2002).  


FINDING OF FACT

The veteran's service-connected IBS is characterized by 
occasional episodes of abdominal disturbance.  




CONCLUSION OF LAW

The criteria for a compensable disability rating for service-
connected IBS have not been met.  38 U.S.C.A. § 1155 (2002); 
38 C.F.R. § 4.114, Diagnostic Code 7319 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to a compensable disability 
rating for a service-connected IBS.  As discussed elsewhere 
in this decision, the three service connection issues are 
being remanded for additional evidentiary development.  

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The relevant law and regulations and factual 
background will then be briefly set forth.  Finally, the 
Board will analyze the veteran's claim and render a decision.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
pertinent here, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The veteran was notified by the May 2004 
SOC of the pertinent law and regulations, of the need to 
submit additional evidence on her claim, and of the 
particular deficiencies in the evidence with respect to her 
claim.  

More significantly, a letter was sent to the veteran in 
November 2002 which was specifically intended to address the 
requirements of the VCAA.  The Board notes that the matter on 
appeal is the initially assigned disability rating flowing 
from the original claim of entitlement to service connection.  
VA General Counsel has held that, in cases such as this one, 
where VA receives a notice of disagreement (NOD) that raises 
a new issue-different from the one for which the claim was 
filed the law requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but VA is not required to provide notice of the information 
and evidence necessary to substantiate the newly raised 
issue. VAOPGCPREC 8-03 (Dec. 22, 2003).
 
The November 2002 letter from the RO explained in detail the 
evidence needed to substantiate her claim, specifically that 
she must submit evidence indicating a current disability, an 
in-service disease or injury and evidence of relationship 
between in service events and the current disability.  
Moreover, the May 2004 SOC also advised the veteran of the 
evidence already of record at the time as well as the 
pertinent laws and regulations impacting her increased rating 
claim.  Thus, this letter, along with the May 2004 SOC, not 
only notified the veteran of the evidence already of record, 
but also notified her specifically of the additional evidence 
that was needed in her case and what evidence was already of 
record.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
November 2002 letter, the veteran was informed that VA would 
"obtain any records from VA Medical Centers [and] ... service 
records from the military."  As such the veteran was 
provided notice that VA would obtain records held by federal 
agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The RO informed the veteran in its November 2002 letter that 
she was responsible to provide a release for any and all 
private medical records, information about dates and 
locations of any VA treatment, and names and complete 
addresses for any other sources of evidence.  

The November 2002 letter from the RO to the veteran 
specifically notified her that VA was responsible for 
obtaining relevant records from any federal agency.  The 
veteran was informed that VA would make reasonable efforts to 
obtain relevant records not held by a federal agency.  The 
veteran was informed of the actions she was to take to ensure 
that the record was complete, to include filling out a 
release for private medical records and providing information 
to the RO so that all-relevant evidence could be obtained.  
[See the November 2002 letter, pages 1,2,3.]

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The November 2002 letter advised the 
veteran that "You Can Furnish Additional Evidence"  
[Emphasis as in the original letter].  The letter went on to 
provide the veteran with instructions on submitting any 
additional evidence.  Moreover, the letter directed the 
veteran to inform the RO "if you have no additional 
records."  Finally, the letter informed the veteran that VA 
may be able to assist the veteran in obtaining any records 
that she was unable to get herself.  This complies with the 
requirements of 38 C.F.R. § 3.159(b) in that the veteran was 
informed the she could submit or identify evidence other than 
what was specifically requested by VA.  

The Board finds that these documents properly notified the 
veteran and her representative of the information, and 
medical or lay evidence, not previously provided to VA that 
was necessary to substantiate the claim, and they properly 
indicated which portion of that information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  

The Board notes that the November 2002 letter expressly 
notified the veteran and her representative that she had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  The Board 
additionally notes that the fact that the veteran's claim was 
adjudicated by the RO in September 2003, prior to the 
expiration of the one-year period following the November 2002 
VCAA notice, does not render the RO's notice invalid or 
inadequate.  The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____), made effective from November 
9, 2000, specifically addresses this issue and provides that 
nothing in paragraph (1) of 38 U.S.C.A. § 5103 shall be 
construed to prohibit the VA from making a decision on a 
claim before the expiration of the one-year period referred 
to in that subsection.  In this case, the notice sent to the 
veteran expressly notified her that she had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  That period has since 
elapsed.

One final comment regarding notice is in order.  As indicated 
above, the veteran received VCAA notice prior to the initial 
adjudication of her claim by the RO.

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate her 
claim and which evidence the VA would obtain for her and 
which evidence she was expected to provide.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all available relevant evidence 
necessary for a resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records and VA treatment records.  
The veteran was afforded VA Compensation and Pension (C&P) 
examinations in December 2002 and in June 2003.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board additionally observes that general due process 
considerations have been satisfied.  The veteran and her 
representative have been provided with ample opportunity to 
submit evidence and argument in support of her claim.  The 
veteran presented sworn testimony before the undersigned VLJ 
at a personal hearing in November 2004.  See 38 C.F.R. 
§ 3.103 (2004).  

Accordingly, the Board will proceed to a decision on the 
merits as to the increased rating issue on appeal.

Pertinent laws and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating. At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Specific rating criteria

The veteran is currently assigned a noncompensable evaluation 
for her inflammatory bowel disease under 38 C.F.R. § 4.114, 
Diagnostic Code 7319 [irritable colon syndrome].

Under Diagnostic Code 7319 [irritable colon syndrome], a 30 
percent disability rating is warranted for severe IBS with 
diarrhea or alternating diarrhea and constipation with more 
or less constant abdominal distress; a 10 percent disability 
rating is warranted for moderate IBS with frequent episodes 
of bowel disturbance and abdominal distress; and a 
noncompensable disability rating is assigned for mild IBS 
with disturbances of bowel function and occasional abdominal 
distress.  See 38 C.F.R. § 4.114, Diagnostic Code 7319 
(2004).

Analysis

The veteran seeks an increased disability rating for her IBS.  
This disability is currently evaluated as noncompensably 
disabling under Diagnostic Code 7319.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

After having carefully considered the matter, the Board has 
concluded that Diagnostic Code 7319 [irritable colon 
syndrome]; which allows for a maximum rating of 30 percent is 
the most appropriate diagnostic code.  The medical evidence 
of record, including the veteran's August 2002 separation 
paperwork, shows a diagnosis of IBS.  Diagnostic Code 7319 
directly corresponds to that diagnosis.  The Board therefore 
finds that the veteran is most appropriately rated under 
Diagnostic Code 7319.  The veteran has not suggested a more 
appropriate diagnostic code.

Schedular rating

The Board initially observes that the veteran's disability 
picture is complicated somewhat by the presence of GERD, 
which has been noted to have caused abdominal distress in the 
form of twice monthly nausea.  Moreover, the veteran suffers 
from chronic pelvic pain.  However, the medical evidence of 
record, specifically the June 2003 VA examination, attributes 
this to a gynecological disorder.  [The veteran is seeking 
service connection for these disorders, and they will be 
discussed below.]

With respect to IBS, the medical evidence, and the veteran's 
contentions, revolve around diarrhea.  Cf. Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) [the Board is precluded 
from differentiating between symptomatology attributed to a 
non service-connected disability and a service-connected 
disability in the absence of medical evidence which does so].  
The Board observes that the medical evidence does not 
suggest, and the veteran has not contended, that there are 
other symptoms which should be considered.  The Board's 
inquiry will therefore focus on symptomatology specific to 
diarrhea.  

As discussed in the law and regulations section above, to 
warrant a 10 percent disability rating under Diagnostic Code 
7319, the evidence must show moderate IBS with frequent 
episodes of bowel disturbance and distress.  

The Board observes in passing that the word "moderate" is are 
not defined in the VA Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just". 
See 38 C.F.R. § 4.6 (2003).  Although the word "moderate" is 
not defined in VA regulations, "moderate" is generally 
defined as "of average or medium quality, amount, scope, 
range, etc."  See Webster's New World Dictionary, Third 
College Edition (1988), 871.  

The veteran has testified that she experiences diarrhea two 
to three times a week and that she is using fiber therapy to 
control constipation.  The veteran indicated no 
hospitalizations for her IBS, and the medical records reflect 
treatment for diarrhea only once, in May 2004.  

Significantly, at the time of the veteran's separation from 
service in August 2002, her IBS was described as "well-
controlled."  The current medical records and the VA 
examinations do not indicate otherwise.  Complaints related 
to IBS were not reported by the veteran at either the 
December 2002 or June 2003 VA examinations.  

The disability picture presented, although no doubt causing 
the veteran discomfort and annoyance, does not approximate 
moderate IBS with frequent episodes of bowel distress, as is 
described in the rating criteria.    

Therefore, based on the medical evidence of record the 
veteran does not meet the criteria for a 10 percent 
disability rating.  

Nor does the veteran qualify for a 30 percent disability 
rating under Diagnostic Code 7319.  As noted above, a 30 
percent disability rating is warranted for severe IBS with 
more or less constant abdominal distress and alternating 
diarrhea and constipation.  As summarized above, the medical 
evidence of record indicates that the veteran sought 
treatment for diarrhea just once after service.  Moreover, 
complaints related to IBS were not reported by the veteran at 
either the December 2002 or June 2003 VA examinations.  The 
medical evidence of record does not present a picture of 
severe IBS.  

Under these circumstances, no basis exists for the assignment 
of an increased rating for inflammatory bowel disease.  

Fenderson considerations

Because this appeal includes the issue of a higher evaluation 
for the noncompensable evaluation that was initially assigned 
for the bowel disability effective October 1, 2002, Fenderson 
applies.  Because the medical evidence does not show any 
change in the severity of the veteran's disability at any 
time after October 1, 2002, the Board concludes that a 
compensable evaluation is not warranted at any time after 
October 1, 2002.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2004); see also Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

After a careful review of the record, the Board has 
determined that this matter has not been adjudicated by the 
RO.  Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the 
Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 
[finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure].  The Board has 
therefore determined that it does not now have jurisdiction 
over the issue of an extraschedular rating for the veteran's 
service-connected IBS.  See also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  If the veteran wishes to have the RO 
consider the matter of an extraschedular rating, she should 
contact the RO.   

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's increased rating claim.  The benefit sought on 
appeal is accordingly denied, and the noncompensable 
evaluation is continued.  


ORDER

Entitlement to an increased (compensable) evaluation for 
service-connected IBS is denied.  




REMAND

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  

3.  Entitlement to service connection for interstitial 
cystitis.

4.  Entitlement to service connection for a gynecological 
condition.  

The veteran is also seeking entitlement to service connection 
of GERD, interstitial cystitis and a gynecological condition.  
For the reasons set out immediately below, the Board has 
determined that a remand is in order.  

Additional medical examination

With respect to all three claimed disabilities, the Board 
believes that the medical evidence now of record is not 
sufficient to render an informed decision.

In the June 2003 VA examination, GERD was diagnosed.  The VA 
examiner went on to note that this disability "was diagnosed 
while in service."  However, upon review of the veteran's 
complete service medical records the Board is unable to 
identify an in-service diagnosis of GERD.  Furthermore, the 
December 2002 VA examiner specifically found that GERD was 
not diagnosed during service.  

A review of the medical records does indicate that the 
veteran received intermittent treatment for gastric distress 
and gastroenteritis during service.  It is unclear whether 
the June 2003 examiner viewed those findings as indicative of 
GERD in service.    

None of the medical records currently associated with the 
file include medical nexus evidence concerning the veteran's 
in-service gastric complaints and her currently diagnosed 
GERD. Therefore, the Board finds that a VA medical opinion is 
necessary prior to reaching a decision in the veteran's case.  

The veteran's service medical records indicate a diagnosis of 
interstitial cystitis at the time of her August 2002 
separation examination.  Recent VA treatment records reflect 
that in March 2004 interstitial cystitis was "suspected", 
but there is no firm diagnosis.  This matter must be 
clarified.    

Moving to the veteran's gynecological disorder, the exact 
nature of that disability is unclear.  VA treatment records 
from March 2004 and August 2003 indicate "suspected 
endometriosis".  VA examinations in June 2003 and December 
2002 have also been equivocal on the subject on a current 
diagnosis for the veteran's gynecological disability which is 
characterized by chronic pelvic pain and a history of ovarian 
cysts.    

The veteran's service medical records document a variety of 
gynecological complaints, including October 2001 treatment 
for a ruptured ovarian cyst and a December 2002 finding of a 
cervical lesion.  

The nature of the veteran's current gynecological disability 
is therefore unclear, as is the relationship, if any, between 
such disability and the in-service complaints.
 
Resolution of these issues requires competent medical 
evidence, which can be provided neither by the Board or by 
the veteran herself.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions] and 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) [a lay 
person without medical training is not competent to comment 
on medical matters].

Additional medical records

At the December 2002 VA examination, the examiner noted that 
the veteran was receiving private treatment for GERD and had 
indicated that there were private treatment records.  No 
private treatment records have been identified or produced by 
the veteran and, as such, these records are not included in 
the evidence.  

In general, VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2004).  Therefore, the Board believes that additional 
efforts should be made to advise the veteran to identify or 
provide the private treatment records relating to her GERD.  

Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should contact the veteran in 
writing and request that she provide the 
name and address of any non-VA health 
care provider who treated her for any of 
the claimed disabilities.  VBA should 
advise the veteran in this connection as 
to who, between her and VA, was 
responsible for securing such records.  
Any such records so obtained should be 
associated with the veteran's VA claims 
folder. 

2.  VBA should then arrange for review of 
the veteran's VA claims folder by a 
medical professional, who should provide 
an opinion as to the matter of whether 
any currently diagnosed GERD is as least 
as likely as not related to the 
gastrointestinal complaints noted during 
the veteran's military service.  If the 
reviewing medical professional deems it 
to be necessary, the veteran should 
undergo VA examination and/or diagnostic 
testing.  The medical professional's 
report should be associated with the 
veteran's VA claims folder.  

3.  VBA should arrange for the veteran to 
undergo a VA examination to determine the 
existence and etiology of any current 
gynecological condition and claimed 
interstitial cystitis.  The examiner 
should review the claims file in 
conjunction with the examination and 
provide an opinion as to whether any 
gynecological disorder or interstitial 
cystitis currently found is as likely as 
not related to any disease or condition 
noted in service.  The medical 
professional's report should be 
associated with the veteran's VA claims 
folder.  

4.  Following completion of the 
foregoing, VBA should readjudicate the 
veteran's claims.  If the benefits sought 
on appeal remain denied, the veteran and 
her representative should be furnished 
with copies of a supplemental statement 
of the case and given an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


